DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 in the reply filed on 7/25/2022 is acknowledged.
Claims 3, 8, 10-13, 16-24, 27, 28 and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear whether “all the loudspeakers” and “all loudspeaker setups” are related to loudspeakers defined in claim 1. Furthermore, no loudspeaker setup has been defined in claim 1.
Regarding claim 25, “the objects” as recited on line lacks clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, 10, 12-15, 25, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (hereafter Yeo; US 20150264504 A1).
Regarding claim 1, Yeo discloses an audio processor for providing a plurality of loudspeaker signals on the basis of a plurality of input signals (Figs. 2A, 2B, 4 and 7; [0040], [0041], [0055]), 
wherein the audio processor is configured to acquire an information about a position of a listener (320 in Fig. 3; [0048]); 
wherein the audio processor is configured to acquire an information about positions of a plurality of loudspeakers (310 in Fig. 3, [0047]); 
wherein the audio signal processor is configured to dynamically allocate loudspeakers for playing back objects and/or channel objects and/or adapted signals derived from the input signals, in dependence on the information about the position of the listener and in dependence on the information about positions of the plurality of loudspeakers (Fig. 4, [0058]); 
wherein the audio signal processor is configured to render the objects and/or the channel objects and/or the adapted signals derived from the input signals, in dependence on the information about the position of the listener and in dependence on the information about positions of the plurality of loudspeakers, in order to acquire the plurality of loudspeaker signals such that a rendered sound follows the listener when the listener moves or turns ([0054], [0058], multi-channel signal processing follows the user from one room to another as shown in Fig. 4; matrix in [0053] is a rendering matrix).
Regarding claim 2, Yeo shows that the audio processor is configured to acquire an information about an orientation of the listener, wherein the audio signal processor is configured to dynamically allocate loudspeakers for playing back the objects and/or the channel objects and/or the adapted signals derived from the input signals, in dependence on the information about the orientation of the listener (see Fig. 2A and 2B, [0041], [0042]);
wherein the audio signal processor is configured to render the objects and/or the channel objects and/or the adapted signals derived from the input signals, in dependence on the information about the orientation of the listener, in order to acquire the loudspeaker signals such that the rendered sound follows the orientation of the listener.
Regarding claim 10, Yeo shows that signal processing is based on user’s position (Figs. 3 and 4), wherein the audio signal inherently includes one or more object (e.g., TV program includes a moving car located at the specific location relative to the screen, such as to the left of the user).
Regarding claim 15, Yeo shows that the speakers are dynamically allocated (Fig. 4).
Regarding claim 4, Yeo shows ROOM1 and ROOM2 in Fig. 4. As explained in paragraph [0058] in view of Fig. 4, additional speakers 410-430 are used in ROOM2, while a subset of the speakers in ROOM1 are used for providing BACK SOUND effect.
Regarding claim 5, Fig. 4 and [0058] of Yeo broadly reads on the claimed features.
Regarding claims 6 and 7, Yeo shows in Fig. 4 that the loudspeakers are dynamically allocated into different loudspeaker setups with different subset of loudspeakers. The user is surrounded by speakers.
Regarding claim 9, as shown in Figs. 3 and 4 and discussed in [0058] of Yeo, depending on the location of the user, certain speakers are inactive, a subset of available speakers is used for playback.
Regarding claim 12, Yeo shows that the distance determines the speaker allocation ([0041], [0047], [0048], [0060]-[0063], automatic detection of sound output device).
Regarding claim 13, the claimed limitation reads on the fact that, e.g., the left channel signal (Fig. 7) is reproduced by the closest front speaker located to the left of the user (Fig. 1).
Regarding claim 14, as shown in Figs. 3 and 4 and discussed in [0058] of Yeo, the movement of the user is followed.
Claim 25 corresponds to claim 1 discussed above.
Most of limitations recited in claim 26 correspond to those in claim 1 discussed above. Yeo shows non-transitory computer readable medium ([0078]) and a computer (200 in Fig. 7, and machine for executing the process as shown in Fig. 3).
Most of limitations recited in claim 29 correspond to those in claim 1 discussed above. Yeo shows acquiring information about an orientation of the user (different orientations in Figs. 1 and 2, see also, e.g., “user direction information” or similar in abstract, [0041]-[0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10, 12-15, 25, 26 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-13 of copending Application No. 17/171082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of instant application is broader than the claim in the copending application ‘082.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654